Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-10 (amendments) received on 12/18/2020 have been examined, of which claims 1 and 6 are independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0013555) in view of Bolotin et al. (US 2019/0068255; fig 1b is supported in prov. 62581515, and fig 3 is supported in prov. 62576468) 

 Regarding claim 1, Park teaches a method for supporting a power saving (PS) mode in a time division duplex service period (TDD SP) in a wireless local area network (WLAN) system (abstract: a power save mode-based operation method and device in a wireless LAN; fig 2-6, 8, 10-13; fig 2 shows the service interval being time division duplex between AP and the station), the method comprising: 
receiving, by a first wireless terminal in an awake state, a downlink frame from a second wireless terminal in the TDD SP (fig 2, para 49-50: STA (as first wireless terminal) determines AP (as second wireless terminal) has pending downlink frame 240, the STA maintains the awake state to monitor the downlink frame 240 in the U-HAPSD implementation service interval; Para 52: in the U-HAPSD implementation service interval 260 (as TDD SP), the STA may also check EOSP information and/or More Data information in the received downlink frame 240); 
switching, by the first wireless terminal, from the awake state to a doze state when an end of service period (EOSP) field of the downlink frame is set to 1 (fig 2 shows EOSP=1, Para 46; Para 52: when the EOSP information and/or More Data information indicate that the service interval ends and/or that there is no downlink data to additionally receive, the STA switches from the awake state to the doze state); and 
maintaining, by the first wireless terminal, the doze state during a residual period of the TDD SP (fig 2 (and fig 3-6, 10-11), shows the station in sleep / doze mode until the end of the respective service interval, when the downlink frame indicates EOSP=1 and mode data =0), 
wherein the awake state and the doze state are associated with the PS mode (Para 4: in IEEE 802.11, a power saving mechanism (or power saving mode) may be used to increase the life of a wireless local area network (WLAN) station (STA). An STA operating based on the power saving mode is capable of operating in an awake state or doze state in order to save power).

Park teaches a power save mode-based operation method and device in a wireless LAN. In broadest reasonable interpretation, the term “time division duplex service period (TDD SP)” in a wireless local area network (WLAN) system is interpreted as the service period/interval, where the data is transmitted in time division duplex format between WLAN devices. Fig 2-6, 10-11 shows the service interval being time division duplex between AP and the station, which reads on the limitation. However, considering the term in view of 802.11ad/ay standard for multi-user, the Bolotin reference is considered. Bolotin is directed to enhanced acknowledgment and power saving in MU-MIMO, as supported in 802.11 ad/ay WLAN standards. 

Bolotin teaches time division duplex service period (TDD SP) in a wireless local area network (WLAN) system (para 15-20 and fig 1b-3 enhanced acknowledgment and power saving in the TDD service period for 802.11 ad/ay standards; fig. 1b is TDD SP configuration in beacon frame and fig 2-3 include power save and acknowledgement related processes). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine power saving mode in WLAN as taught by Park with power saving enhanced for multi-user TDD type communication as taught by Bolotin for the benefit of providing enhanced acknowledgment and power save for the IEEE 802.11 family of standards as taught by Bolotin in Para 28.

Regarding claim 6. Park teaches a first wireless terminal (STA, fig 2, 13) supporting a power saving (PS) mode in a time division duplex service period (TDD SP) in a wireless local area network (WLAN) system (abstract: a power save mode-based operation method and device in a wireless LAN; fig 2-6, 8, 10-13; fig 2 shows the service interval being time division duplex between AP and the station), the first wireless terminal (fig 2, 13) comprising: 
a transceiver transmitting or receiving a wireless signal (RF unit 1380, fig 13; Para 158: the RF unit 1380 is connected to the processor 1360 to transmit/receive a radio signal); and 
a processor controlling the transceiver (processor 1360, fig 13; para 157-160), 
wherein the processor (processor 1360, fig 13) is configured to: 
receive a downlink frame from a second wireless terminal in the TDD SP in an awake state (fig 2, para 49-50: STA (as first wireless terminal) determines AP (as second wireless terminal) has pending downlink frame 240, the STA maintains the awake state to monitor the downlink frame 240 in the U-HAPSD implementation service interval; Para 52: in the U-HAPSD implementation service interval 260 (as TDD SP), the STA may also check EOSP information and/or More Data information in the received downlink frame 240); 
switch from the awake state to a doze state when an end of service period (EOSP) field of the downlink frame is set to 1 (fig 2 shows EOSP=1, Para 46; Para 52: when the EOSP information and/or More Data information indicate that the service interval ends and/or that there is no downlink data to additionally receive, the STA switches from the awake state to the doze state); and 
maintain the doze state during a residual period of the TDD SP (fig 2 (and fig 3-6, 10-11), shows the station in sleep / doze mode until the end of the respective service interval, when the downlink frame indicates EOSP=1 and mode data =0), 
wherein the awake state and the doze state are associated with the PS mode (Para 4: in IEEE 802.11, a power saving mechanism (or power saving mode) may be used to increase the life of a wireless local area network (WLAN) station (STA). An STA operating based on the power saving mode is capable of operating in an awake state or doze state in order to save power).

Park teaches a power save mode-based operation method and device in a wireless LAN. In broadest reasonable interpretation, the term “time division duplex service period (TDD SP)” in a wireless local area network (WLAN) system is interpreted as the service period/interval, where the data is transmitted in time division duplex format between WLAN devices. Fig 2-6, 10-11 shows the service interval being time division duplex between AP and the station, which reads on the limitation. However, considering the term in view of 802.11ad/ay standard for multi-user, the Bolotin reference is considered. Bolotin is directed to enhanced acknowledgment and power saving in MU-MIMO, as supported in 802.11 ad/ay WLAN standards. 

Bolotin teaches time division duplex service period (TDD SP) in a wireless local area network (WLAN) system (para 15-20 and fig 1b-3 enhanced acknowledgment and power saving in the TDD service period for 802.11 ad/ay standards; fig. 1b is TDD SP configuration in beacon frame and fig 2-3 include power save and acknowledgement related processes). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine power saving mode in WLAN as taught by Park with power saving enhanced for multi-user TDD type communication as taught by Bolotin for the benefit of providing enhanced acknowledgment and power save for the IEEE 802.11 family of standards as taught by Bolotin in Para 28.

 Regarding claims 2 and 7, Park further teaches  
determining, by the first wireless terminal, whether the downlink frame is a last downlink frame allocated for the first wireless terminal in the TDD SP based on the EOSP field (fig 2 shows EOSP=1, Para 46; Para 52: when the EOSP information and/or More Data information indicate that the service interval ends and/or that there is no downlink data to additionally receive, the STA switches from the awake state to the doze state). 

Park does not teach the information for slot schedule start time. 

However, Bolotin further teaches receiving, by the first wireless terminal (STA 324 (or 326 or 328), fig 3), a TDD slot schedule element from the second wireless terminal (Para 79: AP 302 sends a frame (e.g., MU-PPDU 301), the MU-PPDU 301 is composed of a preamble, a header, and one or more Aggregated MAC protocol data unit (A-MPDU), where each A-MPDU is a grouping of MPDUs that are destined for a specific STA; Para 81: AP may inform each STA of the STA's respective BA Transmission Time (BATT) by including scheduling information into the same MU PPDU. That is the PCP/AP 302 may include scheduling information in the portion of the MU-PPDU that is intended for a specific STA (e.g., STA1, STA2, STA3)), the TDD slot schedule element including first information used to permit the PS mode to the first wireless terminal (Para 82: FIG. 3, the MU-PPDU 301 may include information associated with time T1, T2, T3, and T4, T4 is a time offset for the PCP/AP 302 to send a next MU-PPDU 303; Para 83: the STA sends its BA frame, the STA can go back to a low power state until the next MU-PPDU (e.g., MU-PPDU 303) is sent at time T4; here, as shown in fig 3, T4 is information that allows the stations to go in power saving mode; also, the header and preamble of the group message 301 sent at T0 allows the stations to go in power save mode) and second information associated with a slot schedule start time for the first wireless terminal (Para 83: AP 302 may indicate to STA1 in A-MPDU 301a an offset value that indicates to the STA1 at which moment (e.g., T1) it should start transmitting its block acknowledgment frame (e.g., BA 331)); 
switching, by the first wireless terminal, to the doze state based on the first information after the TDD slot schedule element is received by the first wireless terminal (each station in doze until the timing offset of BA and after the BA transmission until next MU-PPDU transmission as shown in fig 3; Para 83: the three STAs may be in doze state (low power state) from the time the STAs received the MU-PPDU 301 (e.g., at time T0) until its respective offset value and the STA can go back to a low power state until the next MU-PPDU (e.g., MU-PPDU 303) is sent at time T4); 
maintaining, by the first wireless terminal, the doze state until the slot schedule start time elapses based on the second information (each station in doze until the timing offset of BA as shown in fig 3, Para 83); and 
switching, by the first wireless terminal, from the doze state to the awake state when the slot schedule start time elapses (fig 3, transmission of BA by respective station at specific offset times; Para 83: STA may wake up for BA transmission, and may return to a power save mode again until the time defined by AP). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine power saving mode in WLAN as taught by Park with power saving enhanced for multi-user TDD type communication as taught by Bolotin for the benefit of providing enhanced acknowledgment and power save for the IEEE 802.11 family of standards as taught by Bolotin in Para 28.

 Regarding claim 3 and 8, Park further teaches wherein whether the downlink frame is the last downlink frame allocated for the first wireless terminal in the TDD SP is associated with a more data (MD) field included in the downlink frame (fig 2 shows more data field =0; Para 52: when the EOSP information and/or More Data information indicate that the service interval ends and/or that there is no downlink data to additionally receive, the STA switches from the awake state to the doze state).

 Regarding claim 4 and 9, Park further teaches wherein the TDD slot schedule element is received in a management access period between the second wireless terminal and the first wireless terminal before the TDD SP (Para 48: the UTIM frame may be transmitted by the AP to the STA within a certain period of time (for example 1 to 2 ms) from the start of the U-HAPSD implementation service interval 260 or the start of the service interval; as shown in fig 2, the traffic indication map UTIM (TDD slot schedule element) is received in 1/2ms time period, which is the management access period before U-SP; para 95: the STA receives the UTIM in the UTIM transmission interval of the U-HAPSD implementation service interval (step S830)), and the first wireless terminal is in the awake state when the TDD slot schedule element is received in the management access period (Para 5: the STA periodically switches to the awake mode to operate in order to acquire information on whether the AP has a pending frame and to receive the pending frame from the AP; Para 7: the STA in the doze state periodically switches from the doze state to the awake state to receive a beacon signal in order to receive information on whether there is a frame to receive from the AP based on a traffic indication map (TIM) included in the beacon frame; from fig 2 the sleep mode is only shown till end of service period, which would make it obvious from para 5, 7 and reception of UTIM, that the STA is in awake state when UTIM is received in initial 1 or 2 ms period from start of implementation service period 260).

 Regarding claim 5 and 10, Park further teaches wherein the management access period is associated with an announcement transmission interval (ATI) (Para 48: UTIM frame may be transmitted by the AP to the STA within a certain period of time (for example 1 to 2 ms) from the start of the U-HAPSD implementation service interval 260 or the start of the service interval, the UTIM 230 used for U-HAPSD according to the embodiment of the present invention is multicast information; here, the multicast (announcement to multiple devices) information is associated with the time interval of UTIM transmission).

Further, Bolotin also teaches ATI in fig 1b as defined in the TDD SP channel access. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Aldana et al. (WO 2019032148): Fig. 3; Para 23,  61: the AP 102 may indicate in an extended schedule element whether a service period follows a conventional service period defined in 802.11ad/ay or an SP with TDD channel access


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        6/15/2022